    Case: 1:19-cv-08257 Document #: 125 Filed: 06/26/20 Page 1 of 2 PageID #:595



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CHARLES GOLBERT, Cook County Public                   )
Guardian, on behalf of Trinity B., Romeo S.,          )
Connor H., Jadiene T., Jymesha S., Tatyana H.         )
and Jamya B.,                                         ) Case No. 19-cv-08257
                                                      )
      Plaintiffs,                                     ) Judge Mary M. Rowland
                                                      )
      v.                                              ) Magistrate Judge Maria Valdez
                                                      )
AURORA CHICAGO LAKESHORE                              )
HOSPITAL, LLC, et al.,                                )
                                                      )
      Defendants.                                     )

       DCFS DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

       NOW COME Defendants Beverly J. Walker, former Acting Director of the Illinois

Department of Children and Family Services (“DCFS” or “Department”), the Estate of George

Sheldon,1 Neil Skene, Michael C. Jones, Tierney Stutz, Beverly Mims, Marco Leonardo, Denise

Ellis, and Brooke Sloan, each of whom is sued in their individual capacity (collectively, the

“DCFS Defendants”), by their attorney, Kwame Raoul, Illinois Attorney General, and pursuant

to Fed. R. Civ. P. 12(b)(6) move this Court to dismiss this action against them. In support

thereof, the DCFS Defendants have filed their memorandum in support of the motion to dismiss

and state as follows:

       1.      Plaintiffs filed their Complaint alleging violations of 42 U.S.C. §1983 against

Beverly J. Walker, the Estate of George Sheldon, Neil Skene, Michael C. Jones, Beverly Mims,

Tierney Stutz, Marco Leonardo, Denise Ellis, and Brooke Sloan, collectively referred to by

Plaintiffs as the “DCFS Defendants.” (Dkt. 1, Complaint, ¶ 1.) Each of the DCFS Defendants is

sued in his or her individual capacity. (Id. ¶ 22.)

1
  Beth I. Solomon, DCFS Office of Legal Services, Senior Litigation Counsel, has been suggested as the
personal representative of the Estate of George Sheldon. (Dkt. 116.)
    Case: 1:19-cv-08257 Document #: 125 Filed: 06/26/20 Page 2 of 2 PageID #:596



       2.      Plaintiffs’ Complaint should be dismissed because it improperly collectivizes the

DCFS Defendants and fails to allege facts that tie any of the DCFS Defendants to individual

misconduct. Plaintiffs have not adequately alleged any specific personal involvement by any of

the DCFS Defendants.

       3.      Even if Plaintiffs have sufficiently alleged personal involvement, the DCFS

Defendants are entitled to qualified immunity.

       4.      The Eleventh Amendment bars Plaintiffs’ claims against the DCFS Defendants

because Plaintiffs’ Complaint is in practice and effect a suit against the State of Illinois.

       5.      Once this Court dismisses the federal claims against the DCFS Defendants, this

Court should exercise its discretion not to extend its supplemental jurisdiction and should

dismiss the state law claims against the DCFS Defendants. In the alternative, this Court should

find that Plaintiffs do not state a claim against the DCFS Defendants for the state law claims.

       6.      Defendants have filed a memorandum in support of their motion to dismiss.

       WHEREFORE, for the foregoing reasons and for the reasons stated in the DCFS

Defendants’ Memorandum in Support of Their Motion to Dismiss Plaintiffs’ Complaint,

Defendants respectfully request that this Honorable Court grant their motion to dismiss

Plaintiffs’ Complaint.

                                                       Respectfully submitted,

Barbara L. Greenspan                                   KWAME RAOUL
Assistant Attorney General                             Illinois Attorney General
100 W. Randolph St., Suite 11-200
Chicago, Illinois 60601                          By:   s/Barbara L. Greenspan_
(312) 814-7087                                         Barbara L. Greenspan
Barbara.greenspan@illinois.gov




                                                   2
